Spencer, J.
This is a highway proceeding in which appellant seeks to question the action of the Clark Circuit Court in dismissing his appeal from a judgment entered in such proceeding by the board of commissioners of Clark county. What purports to be “Appellant’s Brief” contains only a short narrative statement of the various steps taken before the board of commissioners and the circuit court, and an argument in which counsel discuss some of the rulings to which objection is urged. *30The errors relied on for reversal are not set out in any form, there is no attempt made to state the record or its substance, and no points and authorities are submitted in support of appellant’s contention. This failure to comply with the rules governing the preparation of briefs in this court operates as a waiver of all questions suggested and necessitates a dismissal of the appeal. City of Huntington v. Cline (1913), 181 Ind. 7, 103 N. E. 795; Anderson v. State (1913), 179 Ind. 590, 101 N. E. 84; Pry v. Ramage (1911), 176 Ind. 446, 96 N. E. 385; Doehring v. Hollenbeck (1914), 58 Ind. App. 80, 104 N. E. 770.
Appeal dismissed.
Note.—Reported in 114 N. E. 689.